Opinion issued September 30, 2014




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-14-00587-CV
                             ———————————
            IN RE SENECA RESOURCES CORPORATION, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator Seneca Resources Corporation has filed a petition for writ of

mandamus challenging the trial court’s plenary power to grant a motion for new

trial and a related docket control order in the underlying action.1 We deny the

petition.


1
    The underlying case is Tammi McCoy, Individually And On Behalf Of The Surviving
    Heirs of Brandon Pennywell v. Seneca Resources Corp., Carl Gerrard and Cenergy
    International Services, LLC, cause number 2013-01325, pending in the 234th District
    Court of Harris County, Texas, the Honorable Wesley Ward presiding.
                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




                                       2